           Case 3:19-cv-00300-MA        Document 1       Filed 03/01/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALEXIS A. LIEN, OSB #110569
alexis.lien@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for the United States of America



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA,                                       3:19-cv-00300-MA

         Plaintiff,

         v.                                                      COMPLAINT, in rem,
                                                                 FOR FORFEITURE
 $14,860.00 IN UNITED STATES
 CURRENCY, in rem,

         Defendant.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Alexis A. Lien, Assistant United States Attorney, for its Complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.




Complaint in rem for Forfeiture                                                             Page 1
           Case 3:19-cv-00300-MA          Document 1        Filed 03/01/19    Page 2 of 3




                                                  II.

         Defendant, in rem, $14,860.00 in United States currency, was seized in the District of

Oregon, and is now and during the pendency of this action will be within the jurisdiction of this

Court.

                                                 III.

         Defendant, in rem, $14,860.00 in United States currency, represents proceeds traceable to

an exchange for controlled substances or was used or intended to be used to facilitate such a

transaction in violation of 21 U.S.C. § 801, et. seq., and is forfeitable to the United States pursuant

to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in the Declaration of

Special Agent Bradley A. Dixon, Drug Enforcement Administration, marked as Exhibit A,

attached and fully incorporated herein by this reference.

         WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of Defendant, in rem, $14,860.00 in United States currency, that due notice be given

to all interested persons to appear and show cause why forfeiture of this Defendant, in rem, should

not be decreed; that due proceedings be had thereon; that this Defendant be forfeited to the United

States; that the Plaintiff United States of America be awarded its costs and disbursements incurred

in this action.

         DATED: March 1, 2019.                          Respectfully submitted,

                                                        BILLY J. WILLIAMS
                                                        United States Attorney

                                                        s/ Alexis A. Lien
                                                        ALEXIS A. LIEN




Complaint in rem for Forfeiture                                                                Page 2
          Case 3:19-cv-00300-MA        Document 1      Filed 03/01/19     Page 3 of 3




                                          VERIFICATION


       I, BRADLEY A. DIXON, declare, under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Special Agent with the Drug Enforcement Administration, and

that the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     s/ Bradley A. Dixon
                                     BRADLEY A. DIXON
                                     Special Agent
                                     Drug Enforcement Administration




Complaint in rem for Forfeiture                                                           Page 3
         Case 3:19-cv-00300-MA          Document 1-1        Filed 03/01/19      Page 1 of 9




                          DECLARATION OF BRADLEY A. DIXON

       I, Bradley A. Dixon, do hereby declare:

                             PURPOSE OF THIS DECLARATION

       1.      This declaration is submitted in support of a complaint for forfeiture.            The

information contained in this declaration is based on an investigation conducted by the Drug

Enforcement Administration (hereinafter “DEA”) and the Portland Regional Drug and Organized

Crime Task Force (hereinafter “PDX-TF”) (hereinafter collectively “Investigators”), which will

show that $14,860 in U.S. currency seized from Isaiah Lancaster at the Portland International

Airport is subject to forfeiture pursuant to 21 U.S.C § 881(a)(6), as moneys furnished or intended

to be furnished by any person in exchange for a controlled substance, proceeds traceable to such

an exchange, or moneys used or intended to be used to facilitate violations of 21 U.S.C. § 801, et.

seq. Information contained in this declaration is based upon my personal observations, training,

and experience, and that of other law enforcement officers. This declaration does not contain each

and every fact that I know about this investigation, only those necessary to establish probable cause

to believe the seized currency is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                          AGENT BACKGROUND AND TRAINING

       2.      I have been employed as a Special Agent by the DEA since February 2017. My

current assignment is at the Portland District Office where I am assigned to a DEA Federal Task

Force Group. My formal law enforcement training includes successfully completing the 18-week

DEA basic training course at the DEA academy in Quantico, Virginia. Since then, I have

participated in dozens of drug investigations involving controlled purchase operations, vehicle

tracking, cell phone geo-location techniques, cell-site simulators, pen register/trap and trace orders,

and airport interdiction of drugs and drug proceeds. I have interviewed and operated informants,

Declaration of Bradley A. Dixon                                              EXHIBIT A PAGE 1
         Case 3:19-cv-00300-MA           Document 1-1        Filed 03/01/19     Page 2 of 9




executed search warrants, arrested and interviewed subjects, conducted physical surveillance, and

utilized electronic and video surveillance. I have also worked with and consulted numerous agents

and law enforcement officers who have investigated drug trafficking. I have received additional

formal training through the El Paso Intelligence Center’s Jetway Interdiction Training program,

which focuses on drug and bulk cash smuggling occurring within mass transportation systems.

      BACKGROUND ON NARCOTICS PROCEEDS TRANSPORTED THROUGH
                            AIRPORTS

        3.       I know from my training and experience that drug traffickers transporting narcotics

proceeds will frequently use airports to transport drug proceeds to a source city in order to purchase

controlled substances, including marijuana. I know from my training and experience that subjects

trafficking drug proceeds often use airports to transport proceeds because of the speed of travel,

the ability to maintain custody of the proceeds, and the low detection rate by law enforcement. I

know from training and discussions with other law enforcement officers that these controlled

substances and proceeds of the illegal sale of controlled substances are often found during airport

interdictions.

        4.       Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know Oregon is a source state for marijuana that is

transported outside of Oregon to destination locations across the United States. Current Oregon

state laws permitting the recreational and medical growth, purchase, and possession of marijuana

provide individuals with significant quantities of marijuana, which can be illegally shipped to other

states where marijuana is illegal and less available in order to derive substantially increased profits.

        5.       Based on my experience, training and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators exist when drug


Declaration of Bradley A. Dixon                                               EXHIBIT A PAGE 2
         Case 3:19-cv-00300-MA           Document 1-1      Filed 03/01/19     Page 3 of 9




traffickers book airline travel for the purpose of purchasing controlled substances. These travel

indicators are inconsistent with normal travel and would only be justified under extraordinary

circumstances.

       6.        I know from my training and experience that drug traffickers will book their airline

travel the same day or several days before their travel. This is often done because the availability

of narcotics and narcotics proceeds changes on short notice. Drug traffickers have narrow

windows to conduct drug transactions when a source of supply obtains narcotics. Otherwise the

source will find another buyer.

       7.        I know from my training and experience that drug traffickers will book one-way

travel or have short turn around flights. This is commonly done because drug traffickers are

delivering narcotics proceeds to their source of supply (and do not require a lot of time at their

destination) or the drug trafficker is planning on transporting the purchased narcotics by car/train

back to their originating city.

       8.        I know from my training and experience that drug traffickers will transport their

narcotics proceeds in carry-on or checked bags or concealed within natural voids inside checked

luggage. Drug traffickers know that law enforcement passenger and luggage screening is most

thoroughly done when passengers are entering the airport terminal and that there is less stringent

screening of checked luggage. Therefore, in my experience, the larger seizures of narcotics

proceeds found in airports are typically concealed within checked baggage. Drug traffickers

believe that their greatest threat for detection of narcotics proceeds within checked bags is from x-

ray screening. For that reason, drug traffickers will wrap currency in mylar to prevent detection by

x-ray machines.



Declaration of Bradley A. Dixon                                             EXHIBIT A PAGE 3
          Case 3:19-cv-00300-MA         Document 1-1       Filed 03/01/19      Page 4 of 9




         9.    I know from my training and experience that, when contacted by law enforcement,

drug traffickers carrying narcotics proceeds will be deceptive about the amount of currency they

are carrying. Drug traffickers usually underestimate or are evasive about the quantity of the

currency they are carrying because they are aware law enforcement can seize narcotics proceeds.

Drug traffickers usually believe that if they are in possession of a lesser amount of currency that it

is less likely to be seized by law enforcement. It is common for drug traffickers carrying narcotics

proceeds to change their statements regarding the amount of currency that they are carrying several

times.

                              SUMMARY OF INVESTIGATION

         10.   In September 2018, I learned from a Source-of-Information (hereinafter “SOI”) that

Isaiah David Lancaster (hereinafter “Lancaster”) travels from Florida to Oregon with drug

proceeds to purchase marijuana that is subsequently shipped or otherwise transported back to

Florida for distribution. I learned from the SOI that Lancaster intended to travel from Florida to

Oregon to purchase marijuana sometime in the next few weeks.

         11.   Based on conversations with PDX-TF investigators and a review of their respective

reports, I learned the following: On October 3, 2018, members of the PDX-TF participated in an

interdiction mission at the Portland International Airport (PDX) targeting Delta Airlines flight

#2715 inbound from Atlanta, Georgia, which is a common flight for drug and money traffickers

traveling to PDX. Multnomah County Sheriff’s Office Deputy and K9 Handler Bobby O’Donnell,

who was assigned to the PDX-TF, and his narcotics detection K9 were stationed near the area

where passengers depart the plane at Gate D7. The K9 alerted to the odor of drugs emanating from

luggage carried by passengers departing flight #2715, including the luggage of passengers Noah

Ty Engle (hereinafter “Engle”) and Lancaster.

Declaration of Bradley A. Dixon                                              EXHIBIT A PAGE 4
         Case 3:19-cv-00300-MA         Document 1-1       Filed 03/01/19     Page 5 of 9




       12.     PDX-TF investigators approached Engle, identified themselves as law

enforcement, and told Engle about the K9 alert to his luggage. Engle verbally consented to allow

the investigators to search his luggage. PDX-TF investigators spoke with Engle during the search

of his luggage, and Engle said he was not currently employed, that the purpose of his travel to

Oregon was for vacation, that he did not know where he would be staying during his time in

Oregon, that he did not know how long he would be in Oregon, and that he was traveling with

approximately $4,000 in spending money.            PDX-TF investigators subsequently located

approximately $4,000 in Engle’s luggage pursuant to the consent search and did not find any drugs

or drug paraphernalia. Engle also said he was traveling with his brother, Lancaster. PDX-TF took

Engle into custody and read him his Miranda Rights.

       13.     Based on my training and experience, I know it is common for narcotics detection

K9s to alert to bulk currency that has absorbed the scent of drugs as a result of being around drugs

and part of drug transactions. Based on this, and the fact that no drugs or paraphernalia were

located inside Engle’s luggage, I believe the K9 alerted to the scent of drugs on the cash. Based

on my training and experience, I believe Engle’s lack of travel plans, his traveling with a large

amount of cash, and the K9 alert to Engle’s luggage indicate that Engle was traveling to Oregon

for the purpose of purchasing drugs.

       14.     While Engle was being interviewed, other PDX-TF investigators approached

Lancaster, identified themselves as law enforcement, and told Lancaster about the K9 alert to the

odor of drugs emanating from his luggage. At this time, Lancaster attempted to walk away from

the PDX-TF investigators. During the contact, Lancaster remained animated, started to sweat, and

said PDX-TF investigators could not search his luggage without a search warrant. Lancaster was



Declaration of Bradley A. Dixon                                            EXHIBIT A PAGE 5
         Case 3:19-cv-00300-MA         Document 1-1        Filed 03/01/19    Page 6 of 9




informed that his luggage would be detained pending acquisition of a search warrant for the

luggage, to which Lancaster responded by verbally consenting to a search of the luggage.

       15.     Pursuant to Lancaster’s consent, PDX-TF investigators searched Lancaster’s carry-

on backpack. Inside the backpack, investigators located a smaller backpack. Inside that smaller

backpack, investigators located a black stocking cap containing $14,860 in U.S. Currency. During

the search, Lancaster initially told investigators that he was traveling with $4,000, then

subsequently changed his answer to $13,000. Lancaster said he was traveling to Oregon to meet

a friend named Kurt Griffiths from Hood River, Oregon. Lancaster also stated that he was coming

to Oregon to ride four wheelers with Griffiths in Florence, Oregon. Investigators are familiar with

Kurt Griffiths because, several weeks prior to contacting Lancaster at PDX, investigators executed

a federal search and seizure warrant at a property associated with Kurt Griffiths and his son, Cole

Griffiths, and seized over 4,000 live marijuana plants.

       16.     When investigators inquired about the purpose of the currency he was carrying,

Lancaster said that he was thinking about buying a recreational vehicle while he was in Oregon

because he visits Oregon frequently to kiteboard in the Columbia River Gorge. Lancaster was

unable to explain where or how he acquired the currency he was traveling with, and stated that he

had saved the money for many years. Lancaster also stated that he was a wildlife trapper in Florida,

but he would not answer questions about how much money he makes annually or whether he had

filed taxes for the previous year. Lancaster then stated that the currency he was traveling with

came from his girlfriend’s bank account, but he would not provide investigators with his

girlfriend’s name or information about her bank account.

       17.     Pursuant to the consent search of Lancaster’s luggage, PDX-TF investigators also

located a small, black flip phone. PDX-TF investigators noted that Lancaster was also carrying a

Declaration of Bradley A. Dixon                                             EXHIBIT A PAGE 6
         Case 3:19-cv-00300-MA         Document 1-1       Filed 03/01/19     Page 7 of 9




smartphone in his hand. Lancaster verbally consented to a search of his phones by PDX-TF

investigators.    While searching the phones, PDX-TF investigators observed text message

conversations detailing the purchase of marijuana. For example, on Lancaster’s flip phone,

investigators observed a text message from someone asking Lancaster if he had cartridges, which

are known to be marijuana THC concentrates and which are commonly sold on the black market

similar to bulk flower marijuana.

       18.       In addition, on Lancaster’s smartphone, PDX-TF investigators observed a

conversation between Lancaster and contact “Chris Portland” in which Lancaster detailed his

dislike of approximately six to seven pounds of marijuana because the marijuana had too many

seeds in it. “Chris Portland” asked for proof, such as a photo, and Lancaster sent a video to “Chris

Portland” to show how many seeds were in the marijuana that Lancaster had purchased from

“Chris Portland.” “Chris Portland” directed Lancaster to send the marijuana with the seeds to

“Chris Portland’s” mother’s house in Portland, Oregon, and said that he would get Lancaster some

better marijuana. The text messages show that Lancaster travels to Oregon monthly to sample,

package, and ship marijuana out of Oregon. Lancaster was subsequently detained and PDX-TF

investigators read him his Miranda Rights.

       19.       Subsequent records checks conducted by members of the PDX-TF indicated that

Lancaster has an extensive arrest history, including drug arrests, with his most recent arrest being

for manufacturing marijuana and possession with intent to distribute marijuana in 2013. While in

custody, and after acknowledging that he understood his Miranda Rights, Lancaster said he wanted

to talk to PDX-TF investigators, and subsequently identified “Chris Hampton,” presumably “Chris

Portland,” who lives in Portland and manufactures and sells Butane Hash Oil (“BHO” – a

derivative of marijuana) in the Portland metro area. Lancaster said he has seen Hampton’s BHO

Declaration of Bradley A. Dixon                                            EXHIBIT A PAGE 7
         Case 3:19-cv-00300-MA          Document 1-1       Filed 03/01/19     Page 8 of 9




lab and has purchased BHO from Hampton in the past. Lancaster also said he knew of a large

marijuana grow in Corbett, Oregon, but did not know the exact location.

       20.     Based on my training and experience, there are a number of facts that lead me to

believe Lancaster was traveling from Florida to Oregon with drug proceeds for the purpose of

purchasing marijuana to subsequently ship or otherwise transport to Florida. These facts include

Lancaster’s reaction to contact by law enforcement (i.e. animated, nervous, and sweating), his

change in story of how much money he was traveling with, his statement that he was going to meet

with known marijuana drug traffickers (i.e. Kurt and Cole Griffiths), messages on his phones

indicative of marijuana trafficking, a review of his criminal history indicating previous arrests for

possession of marijuana with intent to distribute, his knowledge of marijuana traffickers in Oregon,

and the K9 alert to Lancaster’s luggage followed by PDX-TF’s subsequent identification of a large

amount of currency concealed in Lancaster’s luggage.

       21.     The $4,000 in Engle’s luggage was not seized. The $14,860 found in Lancaster’s

luggage was seized. Lancaster and Engle were later released from detention. PDX-TF transferred

custody of the $14,860 to the DEA for administrative forfeiture and Lancaster filed a claim to it in

the administrative process.

                                      CONCLUSION

       22.     Based on the foregoing information, I have probable cause to believe, and do

believe, that the $14,860 in U.S. currency seized from Isaiah David Lancaster is subject to

forfeiture pursuant to 21 U.S.C. §881(a)(6), as moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, proceeds traceable to such an exchange, or

moneys used or intended to be used to facilitate violations of 21 U.S.C § 801, et. seq.



Declaration of Bradley A. Dixon                                             EXHIBIT A PAGE 8
        Case 3:19-cv-00300-MA       Document 1-1      Filed 03/01/19    Page 9 of 9




      I declare under penalty of perjury that the foregoing is true and correct pursuant to 28

U.S.C. §1746.

      Executed this 1st day of March 2019.



      s/ Bradley A. Dixon
      BRADLEY A. DIXON
      Special Agent
      Drug Enforcement Administration




Declaration of Bradley A. Dixon                                        EXHIBIT A PAGE 9
                                 Case 3:19-cv-00300-MA                                   Document 1-2                   Filed 03/01/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $14,860.00, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Alexis A. Lien - United States Attorney's Office
 1000 SW Third Ave., Suite 600, Portland OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      proceeds/facilitation of exchange for controlled substances in violation of 21 U.S.C. § 801, et. seq.
VI. CAUSE OF ACTION Brief description of cause:
                      forfeiture of $14,860.00 pursuant to 21 U.S.C. § 881(a)(6)
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                    CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                              JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE Malcolm Marsh                    DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 3/1/2019                                                                s/ Alexis A. Lien
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
